 
Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the Effective Date (as defined below) between the undersigned Seller (as
defined below) and the undersigned Buyer (as defined below).
 
1. 
Summary of Terms and Defined Terms. The following summary of terms and defined
terms are hereby incorporated into this Agreement:
 
SUMMARY OF TERMS AND DEFINED TERMS
 
A. Seller and Seller’s Notice Information:
The ARC Investment Trust, a South Carolina trust (“Seller”)
4220 Augusta Road
Lexington, SC 29073
Attention: Al Cox
Telephone: (803) 730-5575
Email: acox271929@aol.com
 
B. Buyer and Buyer’s Notice Information:
 
MHP Pursuits LLC, a North Carolina limited liability company (“Buyer”)
136 Main Street
Pineville, North Carolina 28134
Attention: Adam Martin
Telephone: (980) 273-1702 x239
Email: adam@mhproperties.com
 
C. Property Name and Address:
 
Paradise Gardens, 2700 Oakwood Drive, West Columbia, SC 29169
Hyler Acres, 300 Cardinal Drive, Lexington, SC 29073
Hermitage Pond, 305 Hermitage Road, Lexington, SC 29072
Davis Estates, 4216 Augusta Road, Lexington, SC 29073
Hidden Valley, 100 Hidden Valley Drive, Lexington, SC 29073
 
D. General Description:
Five Mobile Home Parks with a total of 181 home sites located on approximately
39.34 acres as described on Exhibit “A” attached hereto (the “Land”) and 155
Park-Owned Homes (as defined below) as described on Exhibit “C” attached hereto
 
E. Property Tax ID Number(s):
 
Paradise Gardens (004597-04-006)
Hyler Acres (005696-01-039)
Hermitage Pond (005300-07-091)
Davis Estates (005627-04-005)
Hidden Valley (004598-02-001)
 
F. Purchase Price:
 
$6,500,000 (the “Purchase Price”)
 
G. Closing Date:
 
by December 26, 2019 (the “Closing Date”) as the Closing Date may be extended in
accordance with Exhibit “B” attached hereto.
 
H. Title Company; Holder of Earnest Money
Stewart Title Guaranty Company (“Title Company” or “Holder”)
5935 Carnegie Boulevard, Suite 301
Charlotte, North Carolina 28209
 
I. Effective Date of this Agreement:
November 11, 2019 (the “Effective Date”), which shall be the later of the dates
that Buyer and Seller have executed this Agreement as set forth below their
signatures attached hereto.
 
J. Earnest Money:
 
$15,000 (the “Earnest Money”)
 
K. Due Diligence Period:
Forty (40) for completion of third party reports, with the only contingency
being the acceptability of completed third party reports (the “Due Diligence
Period”).
 
L. Buyer’s Broker:
Midcoast Properties, Inc. (“Buyer’s Broker”) (or insert “None”)
 
M. Seller’s Broker:
DHP Real Estate, LLC (“Seller’s Broker”) (or insert “None”)
 
N. Broker’s Commission:
The parties understand and agree that, at Closing, Seller shall pay 3% of the
Purchase Price to DHP Real Estate, LLC as a real estate commission. 

 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 

 
 
2. 
Purchase and Sale. Buyer agrees to purchase and Seller agrees to sell the
Property (as defined in Section 2 below) upon the terms and conditions set forth
in this Agreement.
 
3. 
Property. Upon and subject to the terms and conditions set forth in this
Agreement, Seller shall sell to Buyer, and Buyer shall purchase from Seller, the
following property (collectively, the “Property”):
 
A. 
The Land, together with any and all rights and interests appurtenant thereto,
including, but not limited to, all rights, title, and interest in and to
adjacent streets, alleys, rights-of-way, and any adjacent strips and gores,
water, oil, gas and other mineral rights, and rights-of-way, privileges,
licenses and easements; any award made or to be made as a result of or in lieu
of condemnation affecting the Property or any part thereof, and any award for
damage to the Property or any part thereof by reason of casualty;
 
B. 
All buildings, structures and improvements in, on, over and under the Land,
including, without limitation, any and all recreational buildings, structures
and facilities, plumbing, heating, ventilating, air conditioning, mechanical,
electrical and other utility systems, water and sewage treatment plants and
facilities (including wells and septic systems), parking lots and facilities,
landscaping, roadways, sidewalks, swimming pools, security devices, signs and
light fixtures, which are not owned by campers, guests or tenants (together with
the Land, the “Real Property”);
 
C. 
All park models, recreational vehicles, furniture, furnishings, fixtures,
equipment, machinery, maintenance vehicles and equipment, tools, parts,
recreational equipment, carpeting, window treatments, office supplies and
equipment, and other tangible personal property of every kind and description
situated in, on, over or under the Land or used in connection with the Property
which are not owned by campers, guests or tenants (collectively, the “Personal
Property”);
 
D. 
Seller’s interest in and to any intangible personal property, including, without
limitation, trademarks and tradenames, telephone numbers and websites owned by
Seller and used in connection with the Property (collectively, the “Intangible
Property”);
 
E. 
Seller’s interest, as landlord, in and to all leases or other rental or
occupancy agreements for the Property (together with any modifications,
extensions or renewals thereof, the “Leases”) and Seller’s interest in any
related security deposits, security interests and prepaid rents under the
Leases;
 
F. 
All mobile home units owned by Seller or its affiliate entities that are
situated on the Land (collectively, the “Park-Owned Homes”);
 
G. 
All existing tenant files, Lease files, books and records, promotional and
advertising materials, surveys, blueprints, drawings, plans and specifications
(including, without limitation, structural, HVAC, mechanical and plumbing, water
and sewer plans and specifications), construction drawings, soil tests,
environmental reports, appraisals, police reports, and other documentation for
or with respect to the Property or any part thereof within Seller’s possession
(collectively, the “Property Files”);
 
H. 
Seller’s interest in and to all contracts relating to the use and operation of
the Property that Buyer elects to assume and in effect on the Closing Date,
including any parking agreements, equipment leases, landscape, trash removal or
other maintenance contracts (collectively, the “Contracts”). Without limiting
the foregoing, Seller acknowledges and agrees that the Contracts shall exclude
any management or third-party leasing or listing agreements, which shall not be
assumed by Buyer;
 
I. 
Seller’s interest in and to all warranties and guaranties, if any, applicable to
the design or construction of any buildings, structures or other improvements or
any equipment on the Land (collectively, the “Warranties”); and
 
J. 
Seller’s interest in and to all governmental licenses, permits and certificates,
if any, applicable to the ownership, use, occupancy or operation of the Real
Property, to the extent transferable (collectively, the “Licenses”).
 
4. 
Purchase Price and Method of Payment. The Purchase Price shall be paid in U.S.
Dollars at Closing in cash or its equivalent which shall only include the wire
transfer of immediately available funds, or a cashier's check issued for the
closing by a federally insured bank, savings bank, savings and loan association
or credit union where the funds are immediately available.
 
 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 
 

 
 

 
 
5. 
Due Diligence. Buyer has paid Seller the sum of $25.00, the receipt of which is
hereby acknowledged by Seller, as option money for Buyer having the right to
terminate this Agreement during the Due Diligence Period. Within ten (10) days
after the Effective Date, Seller shall deliver to Buyer the Due Diligence
Materials to the extent within Seller’s possession. Upon the completion of
Seller’s delivery to Buyer of all such Due Diligence Materials, Buyer and Seller
shall agree in writing (which may be via e-mail) as to such date of completion
of delivery, which shall be the date of commencement of the Due Diligence
Period. Prior to Closing, Buyer and Buyer's representatives and agents shall
have the right to enter upon Property at Buyer's expense, and at reasonable
times, to inspect, survey, examine, and test the Property as Buyer may deem
necessary as part of Buyer's acquisition of the Property. Seller shall allow
Buyer and its representatives and agents access to, or shall provide documents
for review, whichever the case may be, with respect to the Property at all
reasonable times and shall cooperate with Buyer’s efforts to conduct the
inspections permitted herein. Seller agrees to cooperate in introducing Buyer to
vendors, staff and other parties who have experience with the Property’s ongoing
operations. Buyer shall indemnify and hold Seller harmless from and against any
and all claims, injuries and damages to persons and/or property arising out of
or resulting from the exercise of Buyer’s inspection rights; provided, however,
Buyer’s indemnity obligations shall not extend to any claims, injuries or
damages resulting from or relating to (i) any action of Seller or its agents or
representatives or (ii) any existing environmental contamination or other
conditions with respect to the Property that may be discovered by Buyer as the
result of its investigations. During the Due Diligence Period, Buyer may
evaluate the Property, the feasibility of the transaction, the availability and
cost of financing, and any other matters of concern to Buyer. Buyer shall have
the right to terminate this Agreement by delivering notice to Seller at or
before 11:59 p.m. Eastern time on the last day of the Due Diligence Period, if
Buyer determines, for any reason or no reason, that it is not desirable to
proceed with the transaction. In such event, Holder shall promptly refund the
Earnest Money to Buyer, and neither party shall have any further obligations or
liability under this Agreement except as expressly provided in this Agreement.
 
6. 
Earnest Money.  Buyer shall deposit the Earnest Money with Holder within ten
(10) days after the commencement of the Due Diligence Period, to be held in
escrow and to be applied to the Purchase Price at Closing, or refunded to Buyer
if Buyer terminates this Agreement in accordance with the terms hereof. If Buyer
defaults in its obligation to close and pay the Purchase Price, Seller shall be
entitled to receive the Earnest Money as liquidated damages.
 
7. 
Seller’s Pre-Closing Covenants; Conditions to Closing.
 
A. 
Seller’s Pre-Closing Covenants. Seller agrees as follows with respect to the
period from the Effective Date until the Closing Date:
 
1. 
Seller shall not commit or permit waste upon the Property.
2. 
Seller shall not, directly or indirectly, solicit or entertain offers from,
negotiate with or in any manner encourage, discuss, accept or consider any
proposal of any person, other than Buyer, relating to the acquisition of the
Property from Seller, in whole or in part.
3. 
Seller will not engage in any practice, take any action, or enter into any
transaction outside the ordinary course of business with respect to the
Property. Without limiting the generality of the foregoing, Seller shall not:
a. 
Sell, lease, transfer or otherwise dispose of, or mortgage or pledge, or impose
or suffer to be imposed any lien on, any of the Property, except in the ordinary
course of business consistent with past practice;
b. 
Cancel any debts owed to or claims held by Seller (including the settlement of
any claims or litigation) or incur additional debt for borrowed money, or incur
any obligation or liability (fixed, contingent or otherwise), in each case,
other than in the ordinary course of business consistent with past practice;
c. 
Delay or accelerate payment of any account payable or other liability of the
business related to the Property beyond or in advance of its due date or the
date when such liability would have been paid in the ordinary course of business
consistent with past practice;
4. 
Seller shall not enter into any Contract pertaining to the Property which cannot
be terminated at or prior to Closing. Except for any Contract that Buyer
expressly elects to assume at Closing, Seller shall be responsible for
terminating all Contracts as of the Closing Date, including the payment of any
early termination fees or other charges in connection with such termination.
5. 
Seller shall cooperate with Buyer in obtaining all permits and licenses required
by all applicable governmental authorities to operate the Property as a mobile
home park.
6. 
Seller will not apply for or agree to any change in the zoning or the assessed
value or other tax treatment of the Property.
 
B. 
Conditions for the Benefit of Buyer: The obligation of Buyer to consummate the
transaction contemplated herein is conditioned upon the satisfaction of the
following conditions precedent as of the Closing Date:
 
1. 
All representations and warranties of Seller made herein shall remain true and
correct;
2. 
Seller shall have performed all covenants undertaken by Seller in this Agreement
to be performed by Seller at or prior to Closing;
3. 
There shall have been no material adverse change in the physical condition of
Property, except as may otherwise be expressly provided for under this
Agreement;
4. 
The Title Company shall issue to Buyer (and Buyer’s lender, as applicable) a
title insurance policy (or a marked binder therefor) with all standard
exceptions deleted and subject only to the Permitted Exceptions; and
5. 
All utilities necessary to serve the Property for its use as a mobile home park
shall exist and be available within public rights-of-way (or via private
easements) and no governmental moratorium or service restriction shall exist
that would prevent Buyer from using the Property as a mobile home park.
 
C. 
Conditions for the Benefit of Seller: The obligation of Seller to consummate the
transaction contemplated herein is conditioned upon the satisfaction of the
following conditions precedent as of the Closing Date:
 
1. 
All representations and warranties of Buyer made herein shall remain true and
correct; and
2. 
Buyer shall have performed all covenants undertaken by Buyer in this Agreement
to be performed by Buyer at or prior to Closing.
 

Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 

 
 
 
 
8. 
Obligations at Closing:
 
A. 
Seller’s Obligations at Closing. At Closing, Seller shall deliver to Buyer (or
to the Title Company acting as the closing escrow agent) executed originals of
the following documents (“Seller’s Closing Documents”):
 
1. 
Special Warranty Deed (or equivalent limited warranty deed) conveying title to
the Property subject only to the Permitted Exceptions (as defined below);
 
2. 
If requested by Buyer, a non-warranty deed conveying the Property using the
legal description from Buyer’s current survey of the Property, if applicable;
 
3. 
Bill of Sale and General Assignment transferring Seller’s right, title and
interest in the Personal Property, the Intangible Property, the Property Files,
the Warranties and the Licenses to Buyer, which shall include a warranty that
Seller has not transferred, assigned or pledged such items to any other party
(except in connection with any loan that will be paid in full by Seller at or
prior to Closing);
 
4. 
An Assignment and Assumption Agreement whereby Seller assigns all of its right,
title and interest in the Leases and any Contracts that Buyer elects to assume,
and Buyer accepts and assumes Seller’s obligations under the Leases and any such
Contracts from and after the Closing Date (together with all originals of the
Leases and such Contracts that are within Seller’s possession);
 
5. 
FIRPTA Affidavit (indicating that Seller is not a “foreign person” as that term
is defined in Section 1445 of the Internal Revenue Code of 1986);
 
6. 
A certification for Form 1099-S, a Form W-9 and such other documents as may
reasonably be requested by Buyer or the Title Company;
 
7. 
A “bring-down” certificate reaffirming that Seller’s representations and
warranties in this Agreement are true and correct as of the Closing Date;
 
8. 
Closing Statement reflecting the Purchase Price and the prorations and
adjustments provided herein;
 
9. 
All certificates of title and other documents for the transfer of title to the
Park-Owned Homes as more particularly set forth in Section 19 hereof;
 
10. 
All other documents that Seller must execute to cause the Title Company to issue
to Buyer (and Buyer’s lender, as applicable) a title insurance policy with all
standard exceptions deleted and subject only to the Permitted Exceptions
(including, without limitation, an owner’s affidavit from Seller in the form
customarily used in commercial real estate transactions); and
 
11. 
Evidence reasonably satisfactory to the Title Company of Seller’s valid
existence and good standing and due and proper authorization and power to
perform its obligations hereunder.
 
B. 
Buyer’s Obligations at Closing. At Closing, Buyer shall deliver to Seller (or to
the Title Company acting as the closing escrow agent) the balance of the
Purchase Price subject to the adjustments and prorations set forth in this
Agreement, together with counterpart executed originals of any Seller’s Closing
Documents that may require Buyer’s signature, as applicable.
 
9. 
Costs.
 
A. 
Seller's Costs: Seller shall pay (i) all transfer taxes with respect to the
Property; (ii) the cost of recording the deed for the Property and any title
curative document, including any satisfaction or release of any mortgage, deed
of trust or other lien and any financing statement termination; (iii) the fees
and expenses of Seller's counsel and consultants;.
 
B. 
Buyer's Costs: Buyer shall pay (i) the fees and expenses of Buyer's counsel and
consultants; (ii) any costs in connection with Buyer's inspection, title
examination and survey of Property and any costs associated with obtaining
financing for the acquisition of Property (including any mortgage tax and the
cost of recording Buyer's loan documents); (iii) any costs of owner's or
lender's title insurance for Buyer or its lender; and (iv) any escrow fees or
closing disbursement fees charged by the Title Company.
 
 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 

 

 
 
 
 
10. 
Closing Prorations and Credits.
 
A. 
Ad valorem property taxes and any other governmental fees and assessments,
property owner association fees and assessments, and any utility bills for which
service cannot be terminated as of the Closing Date, together with rents and any
other items of income and expense for the Property for the calendar year (or for
any other applicable time period) in which the Closing takes place shall be
prorated as of the Closing Date. In the event ad valorem property taxes are
based upon an estimated tax bill or a tax bill under appeal, Buyer and Seller
shall, upon the issuance of the actual tax bill or the appeal being resolved,
promptly make such financial adjustments between themselves as are necessary to
correctly prorate such taxes. Any pending tax appeal shall be deemed assigned to
Buyer at closing.
 
B. 
All rents and prepaid rents and other recurring operating income and prepaid
income (including, without limitation, any cable television or other utility or
entertainment carrier or provider income or door fees or future payment rights
and any utility costs attributable to the period prior to the Closing Date that
have been passed on to and are payable by a tenant) with respect to the Property
shall be prorated as of the Closing Date and those rents and income attributable
to the period prior to the Closing Date shall be allocated to Seller and those
rents and income attributable to the period on and after the Closing Date shall
be allocated to Buyer. All rents payable for the month of Closing (including any
such rents that are unpaid as of the Closing Date) shall be prorated as of the
Closing Date and Buyer shall receive a credit against the Purchase Price for
Buyer’s prorated share of such rents; provided, if Buyer subsequently receives
any such rents that were unpaid as of the Closing Date and were prorated for the
month of Closing, Buyer shall deliver such rents to Seller. All rents that are
thirty (30) days or more delinquent shall not be prorated, and any such
delinquent rents collected after Closing shall be payable to Buyer. All payments
or prepayments of rents or other income or compensation attributable to the
Property for the period subsequent to Closing collected or received or retained
by Seller will be delivered to Buyer or credited against the Purchase Price.
 
C. 
Effective as of the Closing Date, Buyer will assume all liabilities of Seller
for security deposits under the Leases, and such security deposits shall be a
credit against the Purchase Price.
 
D. 
Buyer’s and Seller’s obligations under this Section 10 to make any adjustments
to prorations or to deliver any rents or income to each other, as applicable,
shall survive the Closing.
 
11. 
Title.
 
A. 
Warranties of Seller. Seller warrants to Buyer that at Closing, Seller shall
convey good and marketable fee simple title to the Property to Buyer, subject
only to the following exceptions (the “Permitted Exceptions”):
 
1. 
The lien of ad valorem taxes that are not yet due and payable; and
2. 
The title exceptions appearing in Buyer’s title commitment for the Property (as
last revised by the Title Company) for which Buyer does not make or waives any
Title Objection (as defined below) or any Additional Title Objection (as defined
below) in accordance with this Agreement.
 
For the avoidance of doubt, the Permitted Exceptions shall exclude the following
matters (regardless of whether Buyer makes any Title Objection or Additional
Title Objection with respect to such matters) (collectively, the “Mandatory Cure
Items”): (i) any existing deeds of trust, mortgages, liens or other monetary
encumbrances affecting the Property; (ii) delinquent taxes or assessments; (iii)
unrecorded leases or possessory rights, except as set forth in the current rent
roll for the Property; and (iv) liens or potential lien rights for any
contractors, materialmen or brokers.
 
B. 
Title Objections.
 
1. 
Prior to the expiration of the Due Diligence Period, Buyer may obtain a title
insurance commitment and a current survey of the Property, and Buyer may notify
Seller of any objections to title or survey matters affecting the Property
(“Title Objections”). Seller may elect, by written notice to Buyer, to remove or
cure any such Title Objection at or prior to Closing (a “Cure Item”). If Seller
does not agree in writing to remove or cure any Title Objection within five (5)
days after Buyer’s delivery of such Title Objection, then Seller shall be deemed
to have elected not to remove or cure such Title Objection, and any time
thereafter Buyer may elect to (i) terminate this Agreement by delivering written
notice thereof to Seller, in which event Holder shall promptly refund the
Earnest Money to Buyer, and neither party shall have any further obligations or
liability under this Agreement except as expressly provided in this Agreement or
(ii) waive such Title Objection and proceed to Closing. Notwithstanding the
foregoing or any other provision herein to the contrary, Seller shall be
required to satisfy or cure any Mandatory Cure Items at or prior to Closing,
regardless of whether Buyer objects to the same, and any such Mandatory Cure
Items shall be deemed Cure Items.
 
2. 
Buyer shall have the right to update the title commitment and survey for the
Property after the expiration of the Due Diligence Period and prior to Closing.
If any such title commitment update or survey update reveals any additional
title or survey matters affecting the Property which were not previously
disclosed in Buyer’s title commitment or survey, then Buyer may notify Seller of
any objections to any such additional title or survey matters (“Additional Title
Objections”) notwithstanding the expiration of the Due Diligence Period. Seller
may elect, by written notice to Buyer, to remove or cure any such Additional
Title Objection at or prior to Closing (an “Additional Cure Item”). If Seller
does not agree in writing to remove or cure any Additional Title Objection
within five (5) days after Buyer’s delivery of such Additional Title Objection,
then Seller shall be deemed to have elected not to remove or cure such
Additional Title Objection, and any time thereafter Buyer may elect to (i)
terminate this Agreement by delivering written notice thereof to Seller, in
which event Holder shall promptly refund the Earnest Money to Buyer, and neither
party shall have any further obligations or liability under this Agreement
except as expressly provided in this Agreement or (ii) waive such Additional
Title Objection and proceed to Closing. Notwithstanding the foregoing or any
other provision herein to the contrary, Seller shall be required to remove or
cure any Additional Title Objection relating to any title or survey matter that
first affects the Property or that first appears in the public record after the
Effective Date, and any such title or survey matter shall be deemed an
Additional Cure Item.
 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 
 

 

 
 
 
 
3. 
Seller shall have until the Closing to cure or satisfy all Cure Items and
Additional Cure Items, as applicable. If Seller fails to cure any Cure Item or
Additional Cure Item, as applicable, at or prior to Closing (and fails to
provide Buyer with evidence of Seller's cure satisfactory to Buyer and to the
Title Company), then Buyer may elect in its sole discretion by delivering
written notice to Seller: (1) to exercise Buyer’s remedies under Section 17.B
with respect to such failure by Seller, which shall be deemed a default by
Seller under this Agreement; (2) to waive such failure and proceed to Closing;
or (3) to extend the Closing Date up to thirty (30) days as determined by Buyer
to allow Seller further time to cure such Cure Item or Additional Cure Item, as
applicable.
 
12. 
Casualty Prior to Closing. If the Property is damaged or destroyed by fire or
other casualty prior to Closing, Seller shall give Buyer prompt notice thereof,
which notice shall include Seller’s reasonable estimate of: (1) the cost to
restore and repair the damage; (2) the amount of insurance proceeds, if any,
available for the same; and (3) whether the damage can be repaired prior to
Closing. Within ten (10) days after receiving any such notice from Seller, Buyer
may terminate this Agreement by delivering written notice to Seller of such
termination. In such event, Holder shall promptly refund the Earnest Money to
Buyer, and neither party shall have any further obligations or liability under
this Agreement except as expressly provided in this Agreement. If Buyer does not
terminate this Agreement within such ten (10) day period, Seller shall promptly
make any agreed-upon repairs and replacements in a good and workmanlike manner
prior to Closing, and Buyer shall be deemed to have accepted Property with the
damage (subject to any such agreed-upon repairs by Seller) and shall receive at
Closing: (1) a credit against the Purchase Price for any insurance proceeds
which have been paid to Seller but have not been spent on any agreed-upon
repairs; (2) an assignment of Seller’s claim for all unpaid insurance proceeds;
and (3) a credit against the Purchase Price for any unpaid deductible that may
be required in connection with any such unpaid insurance proceeds.
 
13. 
Representations and Warranties.
 
A. 
Seller’s Representations and Warranties: Seller represents and warrants to Buyer
as follows:
 
1. 
Seller has full authority to sign this Agreement and all documents to be
executed by Seller as contemplated by this Agreement. The individual(s)
executing this Agreement and all such documents contemplated by this Agreement
on behalf of Seller are duly elected or appointed and validly authorized to
execute and deliver the same.
 
2. 
This Agreement constitutes a legal, valid and binding obligation of Seller and,
together with each of the documents to be executed by Seller as contemplated by
this Agreement, is enforceable against Seller in accordance with its terms.
 
3. 
Seller is duly formed, validly existing and in good standing under the laws of
the state of its formation and is qualified to transact business in the state
where the Property is located.
 
4. 
Seller’s execution and delivery of this Agreement and Seller’s performance of
its obligations in accordance with this Agreement will not constitute a
violation, breach or default, nor result in the imposition of any lien or
encumbrance upon the Property, under any agreement or other instrument to which
Seller is a party or by which Seller or the Property is bound.
 
5. 
Seller owns good and marketable fee simple title to the Property that is
insurable, subject only to the Permitted Exceptions.
 
6. 
Seller has not received notice of any legal actions, suits or other legal or
administrative proceedings pending or threatened against Seller or the Property,
and Seller is not aware of any facts which might result in any such action, suit
or other proceeding.
 
7. 
To Seller’s knowledge, the Property does not contain any hazardous wastes,
hazardous substances, hazardous materials, toxic substances, hazardous air
pollutants or toxic pollutants as those terms are used in the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substances Control Act, the Clean Air Act and the Clean Water Act, and in
any amendments thereto, or in any regulations promulgated pursuant thereto, or
in any applicable state or local law, regulation or ordinance.
 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 
 

 

 
 
 
 
8. 
Seller has no knowledge of (i) any condemnation or zoning change affecting or
contemplated with respect to the Property; (ii) any changes contemplated in any
applicable laws, ordinances or restrictions affecting the use of the Property as
a mobile home park; or (iii) any liens or assessments (governmental or private),
either pending or confirmed, with respect to sidewalk, paving, water, sewer,
drainage or other improvements on or adjoining the Property or with respect to
any property owners’ association, declaration or easement agreement (other than
the lien of ad valorem property taxes that are not yet due and payable).
 
9. 
To Seller’s knowledge, Seller and the Property have complied and are currently
in compliance with all applicable laws, ordinances, regulations, statutes,
rules, restrictions and inspection requirements pertaining to or affecting the
Property.
 
10. 
There are no Contracts for the Property which are, or will be, a binding
obligation of Buyer or that could create a lien, leasehold or other possessory
interest, security interest, or encumbrance in or against the Property or any
part thereof after the Closing, and Seller will deliver to Buyer true, correct
and complete copies and originals of all Contracts as part of the Property Files
in accordance with this Agreement. To Seller’s knowledge, each Contract is in
full force and effect and there are no defaults or events that with notice or
lapse of time or both which constitute a default by Seller or any other party to
such Contracts.
 
11. 
There are no Leases other than as provided to Buyer in the Property Files, and
Seller will deliver to Buyer true, correct and complete copies and originals
thereof in accordance with this Agreement. To Seller’s knowledge, each Lease is
in full force and effect and there are no defaults or events that with notice or
lapse of time or both which constitute a default by Seller or the tenant under
such Leases. Except as expressly provided in the Leases, there are no tenant
finish costs, brokerage commissions or other leasing costs paid or payable in
connection with any Lease or renewal or expansion thereof.
 
12. 
The Due Diligence Materials delivered by Seller to Buyer in accordance with this
Agreement are full, complete and accurate copies of all Due Diligence Materials
within Seller’s possession.
 
B. 
Buyer’s Representations and Warranties: Buyer represents and warrants to Seller
as follows:
 
1. 
Buyer has full authority to sign this Agreement and all documents to be executed
by Buyer as contemplated by this Agreement. The individual(s) executing this
Agreement and all such documents contemplated by this Agreement on behalf of
Buyer are duly elected or appointed and validly authorized to execute and
deliver the same.
 
2. 
This Agreement constitutes a legal, valid and binding obligation of Buyer and,
together with each of the documents to be executed by Buyer as contemplated by
this Agreement, is enforceable against Buyer in accordance with its terms.
 
C. 
Survival Period. Seller and Buyer agree to promptly notify the other party if,
prior to Closing, Seller or Buyer learns that any of its representations or
warranties in this Agreement is no longer true or correct in any material
respect. Seller’s and Buyer’s representations and warranties in this Section 13
shall be true and correct as of the Effective Date, and shall be deemed true and
correct as of the Closing Date as if remade by separate certification at that
time, and shall survive the Closing for a period of ninety (90) days after the
Closing Date (the “Survival Period”). If Buyer or Seller provides written notice
to the other party asserting a breach of any such representation or warranty on
or before termination of the Survival Period, then such representation or
warranty shall not terminate with respect to the matters described in such
written notice until such matters are fully and finally resolved by negotiation,
settlement, litigation or other appropriate proceedings.
 
14. 
Brokerage. Buyer and Seller represent and warrant to each other that there are
no brokers involved in this transaction except for the Buyer’s Broker (if any)
and the Seller’s Broker (if any) listed in Section 1 of this Agreement. Buyer
shall defend, indemnify, and hold Seller harmless from any and all claims
asserted by any other broker or sales agent as a result of Buyer’s actions in
connection with this Agreement. Seller shall defend, indemnify, and hold Buyer
harmless from and against any and all claims asserted by any other broker or
sales agent as a result of Seller’s actions in connection with this Agreement.
These indemnities shall survive the Closing or the termination of this
Agreement.
 
15. 
Assignment. Buyer may transfer or assign any or all of its rights and
obligations under this Agreement at any time.
 
16. 
Notices.
 
A. 
All Notices Must Be in Writing. All notices required or permitted under this
Agreement, including but not limited to amendments, demands, notices of
termination and other notices, shall be in writing. A party’s legal counsel may
deliver any notice on behalf of such party.
 
B. 
Method of Delivery of Notice. Subject to limitations and conditions set forth
herein, notices may only be delivered: (1) in person; (2) by an overnight
delivery service; (3) by e-mail; or (4) by registered or certified U.S. mail,
prepaid, return receipt requested.
 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 
 

 

 
 
 
 
C. 
When Notice Is Received. Except as may be provided herein, a notice shall not be
deemed to be given, delivered or received until it is actually received by the
party to whom the notice was intended or that person’s authorized agent.
Notwithstanding the above, (i) any notice deposited with a national overnight
delivery service (e.g., FedEx or UPS) shall be deemed received one (1) business
day after such notice is deposited with such overnight delivery service and (ii)
if the sender of a notice by e-mail receives an automatic reply indicating that
the e-mail has been opened, the e-mail notice shall be deemed received at that
time.
 
D. 
Address or E-Mail for Receiving Notices: Notices to a party to this Agreement
shall only be effective if sent to the e-mail address and/or physical address of
such party listed in Section 1 of this Agreement or subsequently provided by
such party to the other party hereto in accordance with the notice provisions
herein.
 
17. 
Default.
 
A. 
Seller’s Pre-Closing Remedy for Buyer Default. If Buyer defaults in its
obligation to close and pay the Purchase Price in accordance with this
Agreement, Seller shall be entitled, as its sole and exclusive remedy, to
terminate this Agreement and retain the Earnest Money as liquidated damages, in
which event the parties shall have no further rights or obligations under this
Agreement (except as expressly provided herein with respect to any obligations
which are intended to survive the termination of this Agreement). Buyer and
Seller agree that, due to the nature of this transaction, it would be
impracticable and extremely difficult to fix the actual damages Seller would
sustain should Buyer default in its obligation to purchase the Property. Buyer
and Seller agree that liquidated damages are appropriate for this transaction
and agree that the Earnest Money represents a reasonable estimate of the damages
Seller would sustain by virtue of Buyer’s failure to perform its obligation to
purchase the Property.
 
B. 
Buyer’s Pre-Closing Remedies for Seller Default. If Seller breaches any
representation or warranty under this Agreement or fails to perform any of its
obligations under this Agreement, Buyer shall be entitled, as its sole and
exclusive remedy prior to Closing, either (a) to terminate this Agreement and
receive a refund of the Earnest Money Deposit, and Seller shall reimburse Buyer
an amount equal to the out-of-pocket costs incurred by Buyer in connection with
the transaction contemplated by this Agreement, which reimbursement obligation
of Seller shall survive the termination of this Agreement, or (b) to enforce
specific performance of Seller’s obligations under this Agreement.
Notwithstanding the foregoing, if, as a result of any intentional or willful
default by Seller, the remedy of specific performance is not available to Buyer,
then Buyer shall have the right to pursue all remedies available at law or in
equity with respect to such intentional or willful default by Seller.
 
C. 
Post-Closing Remedies for Default. If, after the Closing, Seller or Buyer fails
to perform any of its obligations which expressly survive the Closing, or if
either party discovers a breach of a representation or warranty during the
Survival Period, then Seller or Buyer, as the case may be, may exercise any
remedies available to it at law or in equity, including specific performance or
an action for damages.
 
D. 
Notice and Cure. Notwithstanding any other provision of this Agreement to the
contrary, no breach, failure or default by Buyer or Seller (as applicable, the
“Defaulting Party”) shall result in the exercise of any rights or remedies with
respect to such breach, failure or default, unless and until the Defaulting
Party shall be notified in writing by a document from the other party entitled
“Notice of Default” (including reasonable specifics about the breach, failure or
default), and the Defaulting Party shall have failed to cure the specified
breach, failure or default within ten (10) days after receipt of such written
notice.
 
18. 
Other Provisions.
 
A. 
Entire Agreement and Modification: This Agreement constitutes the sole and
entire agreement between the parties hereto, supersedes all of their prior
written and verbal agreements and shall be binding upon the parties and their
successors, heirs and permitted assigns. This Agreement may not be amended or
modified except upon the written agreement of Buyer and Seller.
 
B. 
Governing Law and Interpretation: This Agreement may be signed in multiple
counterparts each of which shall be deemed to be an original. No provision
herein, by virtue of the party who drafted it, shall be interpreted less
favorably against one party than another. All references to time shall mean
Eastern Time. The governing law shall be those of the state in which the
Property is located.
 
C. 
Time of Essence: Time is of the essence with respect to this Agreement.
 
D. 
Determination of Time Periods. In calculating any period of time provided for in
this Agreement, unless otherwise expressly provided herein, the number of days
shall refer to calendar days and not business days. If any day scheduled for
performance of any obligation or the last day of any other period of time falls
on a weekend or holiday observed by national banks or banks in the state where
the Property is located, the day for performance shall be extended to the next
business day.
 
E. 
Terminology: As the context may require in this Agreement: (1) the singular
shall mean the plural and vice versa; and (2) all pronouns shall mean and
include the person, entity, firm, or corporation to which they relate.
 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 
 

 

 
 
 
F. 
Duty to Cooperate: Seller and Buyer agree to do all things reasonably necessary
and in good faith before and after Closing (including executing and delivering
such additional documents as required by law or as reasonably requested by the
other party) to fulfill the terms of this Agreement and carry out the intent and
purpose of the parties as set forth in this Agreement.
 
G. 
Electronic Signatures: For all purposes herein, an electronic or facsimile
signature shall be deemed the same as an original signature; provided, however,
that each party agrees to promptly re-execute a conformed copy of this Agreement
with original signatures if requested to do so by the other party.
 
H. 
Tax Deferred Exchange. Upon the request of either party, the parties agree to
execute and deliver all documents and perform such acts as are reasonably
necessary to enable the transactions contemplated by this Agreement to qualify
as a like kind exchange of real property under Section 1031 of the Internal
Revenue Code of 1986 (an “Exchange”). The requesting party shall bear all
additional expenses incurred by the non-exchanging party arising out of the
Exchange which would not otherwise have been attendant to this transaction, and
the non-exchanging party shall not be required to incur any additional cost or
liability in connection with such Exchange. Closing shall not be delayed as a
result of any such Exchange. If the requesting party is unsuccessful in its
efforts to structure this transaction as an Exchange, such occurrence shall not
be deemed or construed as the failure of a condition precedent to that party’s
obligations under this Agreement and Closing shall proceed without the intended
Exchange.
 
I. 
Attorneys’ Fees. In the event suit is brought to enforce or interpret all or any
part of this Agreement, or if suit is brought for any other relief permitted
hereunder, the prevailing party in such suit shall be entitled to recover
reasonably attorneys’ fees and costs incurred in connection with such suit to
the fullest extent permitted by applicable law.
 
19. 
Intentionally deleted.
 
20. 
Exhibits and Addenda. All exhibits and/or addenda attached hereto, listed below,
or referenced herein are made a part of this Agreement. If any such exhibit or
addendum conflicts with any preceding paragraph, said exhibit or addendum shall
control:
 
Exhibit “A”     

Description of Property
Exhibit “B”  

Due Diligence Materials and Special Provisions
Exhibit “C”     

List of Park-Owned Homes
 
[SIGNATURES INCLUDED ON FOLLOWING PAGE]
 
 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 
 

 
                                                                                            
 

 
IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the
Effective Date.
 
BUYER:
 
MHP PURSUITS LLC,
a North Carolina limited liability company
 
 
By:    

/s/ Adam Martin     

 
Name:       

Adam Martin           

 
Title:  

CIO                          

 
Date:  

11/5/19                    

 
 
 
SELLER:
 
THE ARC INVESTMENT TRUST
 
 
By:            
/s/ Alva R. Cox       

 
Name:      

Alva R. Cox           

 
Title:            
Settlor                      

 
Date:            
11-11-19                 

 
 
 
 
 
 

 
EXHIBIT A
 
DESCRIPTION OF PROPERTY
 
1. 
PARADISE GARDENS
 
A 23 site mobile home park located at 2700 Oakwood Drive, West Columbia, SC,
Lexington County. Site consists of 2.7 acres, Tax Map # 004597-04-006.
 
2. 
HYLER ACRES
 
A 28 site mobile home park located at 300 Cardinal Drive, Lexington, SC,
Lexington County. Site consists of 8.08 acres, Tax Map # 005696-01-039.
 
3. 
HERMITAGE POND
 
A 49 site mobile home park located at 305 Hermitage Road, Lexington, SC,
Lexington County. Site consists of 16.4 acres, Tax Map # 005300-07-091.
 
4. 
DAVIS ESTATES
 
A 11 site mobile home park located at 4216 Augusta Road, Lexington, SC,
Lexington County. Site consists of 2.58 acres, Tax Map # 005627-04-005.
 
5. 
HIDDEN VALLEY
 
A 70 site mobile home park located at 100 Hidden Valley Drive, Lexington, SC,
Lexington County. Site consists of 9.58 acres, Tax Map # 004598-02-001.
 
 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 
 

 
 

 
 
EXHIBIT B
 
DUE DILIGENCE MATERIALS & SPECIAL PROVISIONS
 
The following shall be incorporated into this Agreement.
 
1. 
Within ten (10) days after the Effective Date, Seller shall deliver to Buyer
copies of the following items to the extent within Seller’s possession
(collectively, the “Due Diligence Materials”):
 
■ 
Operating financials for YTD and two preceding years; 12-month operating budget
■ 
Existing Survey, Environmental, Zoning and Title Reports and Policies
■ 
Water, Sewer, Trash, Gas, Electric, Property Tax, Ins, Repair & Maintenance
Bills for the last 2-3 years
■ 
City, County and State Permits and Licenses
■ 
Signed lease agreements and signed rules & regulations for each tenant
■ 
A list of all Park-Owned Homes (if applicable), including Year, Make, Model,
Size, Serial Number, VIN and Lot #
■ 
Certificates of title for Park-Owned Homes (if applicable)
■ 
Copy of current insurance policy and binder showing premiums and coverages
■ 
Itemization of past two year’s capital expenditures
■ 
Current rent roll including home site number, name of resident, move-in date,
monthly rent, current balance, additional charges, prepaid rents, delinquencies,
security deposits, and brief history of resident as available
■ 
List of employees/vendors with compensation
■ 
2-3 years of operating bank statements,
■ 
Intentionally deleted
■ 
Any additional information in Seller’s possession which would be helpful to the
Buyer in the inspection of the Property.
■ 
Utilities and what they are made of (what are water/sewer lines made of? What is
amperage of electric, etc.)
■ 
Who pays utilities and how is it metered? Water, sewer, gas, electric, trash,
cable, landscaping, etc.
■ 
List of park problems (infrastructure, tenant, operational, etc.)
 
2. 
Prior to Closing, at Buyer’s request from time to time, Seller shall provide to
Buyer a current rent roll and list of all delinquent Tenants within three (3)
days after receipt of Buyer’s request.
 
3. 
If Seller desires to retain and not convey any Personal Property (“Excluded
Property”), Seller shall deliver to Buyer a list of any such Excluded Property
within five (5) days after the Effective Date. If Seller fails to deliver a list
of Excluded Property within such five (5) day period, then Seller shall be
deemed to have waived its right to exclude any Personal Property from the sale
and conveyance of the Property, and all Personal Property owned by Seller shall
be included in the sale and conveyance of the Property.
 
4. 
Intentionally deleted
 
5. 
Buyer shall have the right to extend the Closing Date one (1) time for an
additional period of Forty (40) days if Buyer delivers written notice to Seller
of such extension prior to the Closing Date and by depositing additional Earnest
Money in the amount of $25,000 with Holder. Such additional amount shall be
added to and deemed part of the Earnest Money for all purposes under this
Agreement.
 
6. 
The Purchase Price shall be allocated on the Closing Statement as follows:
Seventy percent (70%) to the Real Property and twenty percent (20%) to Personal
Property and 10% to Goodwill.
 
7. 
Intentionally deleted.
 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC



 

 
 
 
EXHIBIT C
 
LIST OF PARK-OWNED HOMES
 
[TO BE ATTACHED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Buyer(s) Initials: AM
 
Seller(s) Initials: ARC
 
 

 
 

 
 
